Citation Nr: 1606006	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic left hip disability. 
 
2.  Entitlement to service connection for chronic pelvic girdle muscle weakness residuals, to include as secondary to a chronic left hip disability.  
 
3. Entitlement to service connection for a chronic low back disorder, including paravertebral myositis and low back pain, to include as secondary to a chronic left hip disability.   
 
 4. Entitlement to service connection for a chronic right hip disorder, to include as secondary to a chronic left hip disability.   
 
 5. Entitlement to service connection for a chronic left knee disorder, to include as secondary to a chronic left hip disability.   
 
 6. Entitlement to service connection for a chronic acquired psychiatric disorder, including a depressive disorder, to include as secondary to a chronic left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 1974 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans' Affairs (VA).  This decision denied service connection for a left hip disorder, to include Legg-Perthes disease.  In June 1975, the Veteran submitted a notice of disagreement (NOD) with the decision.  As instructed by a July 2010 Board remand, pursuant to Manlincon v. West, the RO issued a statement of the case in March 2011.  The Veteran then perfected the appeal by submitting an April 2011 Form 9.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran's service treatment records show that at his October 1965 pre-induction examination, he was noted to have a history of osteochondritis of the left hip.  In September 1966, he began complaining of hip pain and an X-ray showed flattening of the left femoral head and some deformity in the left acetabulum.  An old congenital hip dysplasia was favored as the etiology.  In October 1966, as a result of this problem, he was given a 6 month profile of no running or marching.  It was also recommended that his military occupational specialty (M.O.S.) be changed.  Objective examination at that time showed some level of limitation of motion and it was noted that he had old Legg-Perthes disease (i.e. hip osteochondritis).   

On March 1968 separation examination, the lower extremities were found to be normal.  Also, in the physician's summary on the Veteran's March 1968 report of medical history at separation, it was noted that the Veteran had had Legg-Perthes disease of the left hip at age 11 but was not currently experiencing problems with it.  Post-service medical records show that a VA left hip examination with X-ray was performed in September 1974.  Subsequent VA treatment records indicate that the Veteran received a left hip replacement in September 1992.  Additionally, the Veteran was afforded with additional VA examinations pertaining to the left hip in July 1994.  

Because, the Veteran left hip osteochondritis/Legg Perthes disease was noted during his pre-induction examination, his left hip is not presumed to have been sound upon entry into service.  38 C.F.R. § 3.304.  

However, the Board must still determine whether this pre-existing left hip disability was aggravated by his military service.  Accordingly, a remand is required so that the Veteran may be afforded a VA examination to address the likelihood that any such aggravation occurred.  Prior to arranging for the examination, the AOJ should obtain any available records of VA treatment or evaluation for left hip disability dated since April 2007.  

Because the Veteran's additional claims are all based on the claimed disabilities being caused or aggravated by the existing left hip disability, they are inextricably intertwined with the claim for service connection for left hip disability and must also be remanded.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available records of VA treatment or evaluation for left hip disability dated since April 2007.

2.  Arrange for a VA examination by a qualified medical professional to assess the likelihood that the Veteran's pre-existing left hip disability was permanently aggravated by military service.  Any indicated tests should be performed.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examinations.  This review should include the service treatment records, including the Veteran's October 1965 pre-induction examination, September and October 1966 progress notes pertaining to the left hip, an October 1966 physical profile pertaining to the left hip, the March 1968 separation examination,  the Veteran's March 1968 report of medical history at separation, and any other information deemed pertinent; the September 1974 VA examination report with July 1974 left hip X-ray; VA medical records from 1992 pertaining to the Veteran's left hip replacement; a July 8, 1994 VA orthopedic examination; separate July 15, 2015 VA general medical examinations; more recent VA medical records from 2002 to the present; and any other information deemed pertinent.      , 

The examiner should then provide an opinion in answer to the following question:

Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's pre-existing left hip disability underwent a permanent increase in severity beyond the natural progress of the disease during service?

The examiner should explain the rationale for the opinion provided.         

3.  Review the medical opinion provided to ensure that it is in complete compliance with the remand instructions

4.  If service connection for left hip disability is granted, conduct any development necessary to determine whether service connection is warranted for any of the Veteran's other claimed disabilities as secondary to the left hip disability.  

5.  This is a complex case.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




